EXHIBIT 10.2

ASSIGNMENT AND ASSUMPTION AGREEMENT

FOR SHAREHOLDER AGREEMENT

This Assignment and Assumption Agreement, dated August 9, 2011 (this
“Agreement”), is made by and among GENWORTH MI CANADA INC., a corporation
existing under the laws of Canada (“Genworth Canada”), GENWORTH FINANCIAL, INC.,
a corporation existing under the laws of the State of Delaware (“Genworth
Financial”), BROOKFIELD LIFE ASSURANCE COMPANY LIMITED, a corporation existing
under the laws of Bermuda (“Brookfield”), GENWORTH MORTGAGE HOLDINGS, LLC, a
limited liability company existing under the laws of the State of North Carolina
(“GNW Mortgage Holdings”), and GENWORTH MORTGAGE INSURANCE CORPORATION, a
corporation existing under the laws of the State of North Carolina (“GMICO”).

RECITALS

 

A. Genworth Canada, Genworth Financial and Brookfield are parties to a
Shareholder Agreement dated July 7, 2009 (the “Shareholder Agreement”).

 

B. Pursuant to an assignment and assumption agreement dated August 8, 2011, GNW
Mortgage Holdings became a party to the Shareholder Agreement.

 

C. Pursuant to Section 7.06 of the Shareholder Agreement, any member of the
Genworth Financial Group may assign the Shareholder Agreement to any other
member of the Genworth Financial Group to whom Common Shares of Genworth Canada
are transferred and who agrees to become party to and be bound by the
Shareholder Agreement and Genworth Canada consents and agrees to the assignment.

 

D. Pursuant to a Share Exchange Agreement (the “Exchange Agreement”) dated
August 9, 2011 between Brookfield, GNW Mortgage Holdings and GMICO, on the date
hereof, (i) GMICO issued 952.781993 common shares of GMICO to GNW Mortgage
Holdings, valued at approximately US $229,915,330, in exchange for 10,430,793
Common Shares of Genworth Canada held by GNW Mortgage Holdings, and (ii) GMICO
issued 372.965057 common shares of GMICO to Brookfield, valued at approximately
US $90 million, in exchange for 4,083,118 Common Shares of Genworth Canada held
by Brookfield.

 

E. Each of GNW Mortgage Holdings and Brookfield wish to assign its rights and
obligations under the Shareholder Agreement to GMICO in respect of the Common
Shares transferred to GMICO pursuant to the Exchange Agreement pursuant to
Section 7.06 of the Shareholder Agreement.

 

F. GMICO wishes to become a party to, and become bound by, the Shareholder
Agreement.

 

G. Capitalized terms not defined herein (including the Recitals hereto) have the
meaning assigned thereto in the Shareholder Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.

Assignment of Shareholder Agreement. Pursuant to Section 7.06 of the Shareholder
Agreement, and in each case solely in respect of Common Shares transferred by
it, (a) Brookfield hereby assigns its rights and obligations under the
Shareholder Agreement to GMICO (whereupon GMICO becomes an Applicable GNW
Shareholder in respect of such Common Shares), and

 

1



--------------------------------------------------------------------------------

  (b) GNW Mortgage Holdings hereby assigns its rights and obligations under the
Shareholder Agreement to GMICO (whereupon GMICO becomes an Applicable GNW
Shareholder in respect of such Common Shares).

 

2. Assumption of Shareholder Agreement. GMICO covenants and agrees to be bound
by all of the terms and conditions of the Shareholder Agreement as if it was an
original signatory thereto as an Applicable GNW Shareholder.

 

3. Genworth Canada Consent. Genworth Canada consents and agrees to the
assignment and assumption of the Shareholder Agreement to GMICO as set forth in
this Agreement.

 

4. Notices. GMICO acknowledges that for the purposes of Section 7.03 of the
Shareholder Agreement, all notices, requests, claims, demands and other
communications shall be given or made:

 

  Genworth Mortgage Insurance Corporation                   8325 Six Forks Road
    Raleigh, NC 27615  

 

  Attention: Stephen Cooke, SVP & General Counsel     Phone: 800-444-5664    
Fax: 800-592-4434  

 

5. Part of Shareholder Agreement. This Agreement shall be deemed to form a part
of the Shareholder Agreement.

 

6. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the Province of Ontario irrespective
of the choice of laws principles.

 

7. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

GENWORTH MI CANADA INC.

By:

 

/s/ Philip Mayers

  Name:   Philip Mayers   Title:   SVP & CFO

 

GENWORTH FINANCIAL, INC.

By:

 

/s/ Richard J. Oelhafen, Jr.

  Name:   Richard J. Oelhafen, Jr.   Title:   Vice President

 

BROOKFIELD LIFE ASSURANCE COMPANY LIMITED

By:

 

/s/ Ward Bobitz

  Name:   Ward Bobitz   Title:   President

 

GENWORTH MORTGAGE HOLDINGS, LLC

By:

 

/s/ A. Dean Mitchell

  Name:   Dean Mitchell   Title:   VP Finance

 

GENWORTH MORTGAGE INSURANCE CORPORATION

By:

 

/s/ Stephen D. Cooke

  Name:   Stephen D. Cooke   Title:   SVP & General Counsel

 

3